DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communicator configured to…” in claims 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoddard et al. (US 2004/0199290 A1).
Regarding claims 1-12, Stoddard et al. disclose a robot control system, comprising: first circuitry (Fig. 1, element RC’), second circuitry (Fig. 1, element RC”), a communicator (Fig. 1, element 2,3) configured to perform data communication between the first circuitry and the second circuitry, a first robotic arm (Fig. 1, element R2), a second robotic arm (Fig. 1, element R3), a third robotic arm (Fig. 1, element R4), a first tool attached to the first robotic arm, a second tool attached to the second robotic arm, and a third tool attached to the third robotic arm (paragraph 0001-0002, 0083-0086, 0133-0138), the first circuitry including: a first processor (Figs. 1 and 3, element MS’, MSP) configured to create, as output data, first positional data (Fig. 3, robot faceplate state) that is a position of the first tool in a base coordinate system (reference frame), based on an operation plan (Fig. 3, element MIS’-MIS”) for the first robotic arm stored in advance in a memory (paragraph 0083-0084, 0086, 0089, 0096-0101 and 0109); and first controlling circuitry (Figs. 1 and 3, element MS’, MSP) configured to control an operation of the first robotic arm (Fig. 4b, step S13) based on the first positional data that is the output data of the first processor, the first processor is a preceding stage of the first controlling circuitry (paragraph 0114), wherein one of the first circuitry and the second circuitry includes: a second processor (Figs. 1 and 3, element MS” and MSP) configured to create, as output data, second positional data in which a position of the second tool does not change in a first-tool coordinate system defined by the first tool based on the first positional data that is the output data of the first processor, the first processor is a preceding stage of the second processor (paragraphs 0096-0097); second controlling circuitry (Figs. 1 and 3, MS” and MSP) configured to control an operation of the second robotic arm based on the second positional data that is the output data of the second processor, the second processor is a preceding stage of the second controlling circuitry (paragraph 0096-0097, 0114); and a third processor (Figs. 1 and 3, element MS” and MSP) configured to create, as output data, third positional data that is one of data in which a position of the third tool does not change in the first-tool coordinate system defined by the first tool based on the first positional data that is the output data of the first processor, the first processor is a preceding stage of the third processor, and data in which the position of the third tool does not change in a second-tool coordinate system defined by the second tool based on the second positional data that is the output data of the second processor, the second processor is the preceding stage of the third processor (paragraph 0096-0097, 0114), wherein the second circuitry includes third controlling circuitry (Figs. 1 and 3, element MS”, MSP) configured to control an operation of the third robotic arm based on the third positional data that is the output data of the third processor, the third processor is a preceding stage of the third controlling circuitry (paragraphs 0096-0097, 0114), wherein the first controlling circuitry receives input of the first positional data that is the output data from the first processor, the first processor is the preceding stage of the first controlling circuitry (paragraph 0138), and wherein each of the second processor, the second controlling circuitry, the third processor, and the third controlling circuitry receives (Fig. 1, element RC”; position receiving system, PRS) input of the output data (position) from the preceding stage that belongs to the first circuitry or the second circuitry to which the second processor, the second controlling circuitry, the third processor, or the third controlling circuitry belongs (paragraph 0048, 0084, 0113), or receives, via the communicator (from position sending system, Fig. 1, PSS of RC’), input of the output data from the preceding stage that belongs to the first circuitry or the second circuitry to which the second processor, the second controlling circuitry, the third processor, or the third controlling circuitry does not belong (paragraph 0084).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dale Moyer/Primary Examiner, Art Unit 3664